DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 25 August 2022 has been entered:
Claim(s) 1-2, and 5-15 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-2, and 5-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
“an operation portion switchable between an ON-state and an OFF-state by a manual operation, the operation portion being configured to receive a setting operation, the setting operation being  a manual operation of the operation portion for defining a stop condition to indicate when to stop the drive source;
and a controller configured to perform: 
a setting process to set the stop condition based on the setting operation received by the operation portion;”.
Closest prior art of record, US 2012/0169256 A1 to Suda, provides stop condition information based on the setting operation (via manipulation/display panel 21). However, such setting operation is not a manual operation of the operation portion (i.e. switch) for defining a stop condition to indicate when to stop the driver source (rather, the stop condition for Suda is defined by the manual operation of the switch changeover switches 23 and 24). Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731